STUBBLEFIELD, Judge,
specially concurring.
I am extremely reluctant to depart from the issues framed by the parties. It is particularly onerous in workers’ compensation cases where delay may mean deprivation of income and/or medical treatment to a needy claimant. My reluctance is amplified by the fact that the trial judge who sat on the review panel was a dissenter. Thus, her vote was not a factor in the decision. However, I agree with the majority’s analysis and do not believe that the determination of whether the participation of a trial judge in the three-judge panel was wrongful may be premised upon how that judge voted.
The trial judge’s participation involves more than casting a vote. The order of a three-judge panel may reflect a collegially reached decision involving discussion by the panel members. In such a situation, it is vital that no preconceptions be brought to the discussion, and that no judge be placed in the posture of defending his/her prior decision.
Thus, I agree that we are faced with a fundamental irregularity in the judgment, which requires vacation of the review panel’s order and remand for further consideration.